DETAILED ACTION
Election/Restrictions
Claim 12 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 37, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/8/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Catherine Voisinet on 1/12/2022.

The application has been amended as follows: 

Claim 1, lines 23-25
Wherein the plurality of shield members constitute the ground part, and are respectively connected to the second d heat-conduction member integrated with the first heat-conduction member, 

Claim 33, line 17
The side surface of [[a]] the laminated body including the ultrasound array and

Claim 36, line 5
Disposing the first heat-conduction member on the side surface of [[a]] the laminated body

Claim 37
A method of manufacturing an ultrasonic endoscope, the method comprising: 
when manufacturing the ultrasonic endoscope according to claim 12, 
pasting the first heat-conduction member to the plurality of ultrasonic oscillators, and disposing the first heat-conduction member on [[a]] the side surface of [[a]] the laminated body including the ultrasonic oscillator array and a backing material layer that is laminated on a back surface side of the ultrasonic oscillator array and supports the plurality of ultrasonic oscillators; 
connecting the plurality of shield members of the plurality of shielded cables to the second heat-conduction member, using solder, respectively; 
connecting the plurality of signal lines of the plurality of shielded cables to the plurality of connecting parts of the wiring part, respectively, using the solder, and electrically connecting the plurality of signal lines to the plurality of ultrasonic oscillators; and 
connecting the first heat-conduction member to the second heat-conduction member, using at least one of solder having a lower melting point than the solder, silver paste, or a conductive adhesive.


Reasons for Allowance
Claims 1-2, 4-6, 10-15, 19-20, 33-37, and 40-41 allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable for substantially the same reason as set forth on page 9 of the Final Rejection mailed 10/21/2021.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN D MATTSON/Primary Examiner, Art Unit 3793